Citation Nr: 0633147	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse






INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.

The veteran and his wife appeared at a video conference 
hearing before a Veterans Law Judge in October 2005.


FINDINGS OF FACT

1.  Bilateral hearing loss was not diagnosed during active 
service or for many years after separation.  

2.  The probative, competent evidence of record does not 
demonstrate that that the veteran's post-service bilateral 
hearing loss is due to any incident or event of active 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the September 2003 unfavorable agency decision.  In 
a July 2003 letter, the RO provided the veteran notice to his 
claim for service connection, which informed him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  Additionally, a 
February 2005 statement of the case (SOC) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The notice letter and the SOC specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case. 38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 14.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Based on the Board decision 
below with respect to bilateral hearing loss, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  The Board 
notes that the RO obtained service medical records and VA 
treatment records.  Thus, it does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  Additionally, 
the veteran was provided with an adequate VA examination.  
Additionally, the veteran submitted additional records from 
June 2005 evaluation and the representative requested that 
the records be sent to the Board for evaluation in the 
veteran's claim.  While not containing an express waiver of 
RO jurisdiction, it is clear that the veteran and his 
representative wanted these records to be reviewed by the 
Board, not the RO.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Service Connection

The veteran claims service connection for bilateral hearing 
loss. With respect to hearing loss, the veteran claims that 
his exposure to guns onboard ship as well as generator noise 
from ship's engine room, with no ear protection, caused his 
current hearing loss.  Further, the veteran testified that 
his noise exposure to jet engines after service was minimal 
as it was done in a lab and he was behind a glass wall.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002). Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also 38 C.F.R. § 3.102 (2006).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records, including the reports of entrance 
and separation examinations, do not contain a complaint, 
finding, or history of hearing loss.

Service records show that veteran served in the Navy onboard 
the USS Robinson for most of his service and received the 
Korean Service Medal, the United Nations Medal, and the 
National Defense Service Medal.  

An August 2003 VA examination report noted that the veteran 
stated that he stood switchboard watch next to the ship's 
generators with out hearing protection and that he was about 
100 feet from ship's guns that were one deck down.  The 
examiner also noted that after service the veteran tested jet 
engines at GE labs, used chainsaws, power lawn mowers, weed 
eaters, and leaf blowers without hearing protection.  On 
evaluation, pure tone thresholds results showed average of 48 
decibel loss in right ear and 53 decibel loss in left ear.  
Word recognition ability was 98 in both ears. The diagnosis 
was mild to severe high frequency sensorineural bilateral 
hearing loss 1500-4 KHz with normal tympanogram.  The 
examiner noted that service medical records for the veteran's 
service did not show a complaint of finding of hearing loss 
and that his hearing was not significantly impaired at 
discharge.  The examiner stated that it was his opinion that 
the veteran's hearing loss was more likely than not the 
result of unprotected civilian noise exposure and normal 
aging.

Initially, the Board notes that the there is no finding of 
bilateral hearing loss in service or within the post-service 
year. The first evidence of bilateral hearing loss is in 
2003, more than 45 years after separation. Therefore, the 
veteran is not entitled to service connection for bilateral 
hearing loss on either a direct or a presumptive basis.

As the veteran's bilateral hearing loss was documented after 
service and is currently show, service connection can be 
established if the evidence, including that pertinent to 
service, establishes that bilateral hearing loss was incurred 
during service.  38 C.F.R. § 3.303(d).  For a claim of 
service connection for hearing loss, the Court has held that 
the absence of evidence of hearing loss disability in service 
is not fatal to a veteran's claim.  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993), Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).

In the present case, though the veteran has evidence of 
current hearing loss disability, there is not a medical 
opinion of record attributing the hearing loss to service.  
The August 2003 VA examiner specifically stated that since 
there was no hearing loss in service and hearing loss was not 
shown for almost 50 years after separation that the hearing 
loss may be due to other factors, the hearing loss was more 
likely than not related to the veteran's unprotected noise 
exposure after service.  Moreover, there is not a medical 
opinion of record relating the current hearing loss to 
service; 2005 treatment records merely note, incorrectly, 
that the veteran was service-connected for hearing loss. 
These records do not contain an etiological opinion about the 
current bilateral hearing loss.

The Board considered the veteran's statements that it is his 
belief that his bilateral hearing loss was due to noise 
exposure in service and not any noise exposure after service.  
However, while the veteran is competent as a lay person to 
report that on which he has personal knowledge, he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Board has carefully reviewed the record and concluded 
that since there is no probative medical evidence suggesting 
that the veteran's current bilateral hearing loss is related 
service, the preponderance of the evidence is against the 
claim for service connection. The Board considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits. Therefore, the service connection 
claim for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


